Title: To George Washington from Major General Philemon Dickinson, 17 June 1778
From: Dickinson, Philemon
To: Washington, George


                    
                        Dear Sir
                        Trenton [N.J.] 17th June 1778
                    
                    The inclosed Letter, I this moment received from Govr Livingston—I pressed him in the strongest manner, to call out the whole of our Militia, but to no purpose—your Excellency will see his determination by the inclosed. Genl Maxwell informs me, in a letter of yesterdays date, that the Enemy are still busily engaged, in crossing over to the Jersey shore, Troops, Artillery, Horses, Cattle &c. &c.—and that, they have order’d up a number of Vessells. I have the honor to be, Your Excellency’s most Ob. St
                    
                        Philemon Dickinson
                    
                